Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot (US 2013/0260334).
Regarding claim 1, Pernot discloses an endodontic file in FIGS 10-11 for treatment of a dental nerve, the endodontic file comprising : a head part (1) ; a tissue removing blade part (see figure below) inserted into a root canal and removing diseased nerves; a stress dispersing part (along E-E) disposed between the head part and the tissue removing blade part and wherein opposite ends of the stress dispersing part along a longitudinal direction of the endodontic file are closed and  a plurality of helical coil spring rods (21 forms helical coil spring rods) are formed in the stress dispersing part between the closed ends (as shown in marked up Fig. 11 below the stress dispersing part is formed by the closed ends), the helical coil spring rods each having the same inner diameter and central axis in the cross section perpendicular to a longitudinal direction of the endodontic file (as shown in FIGS 10-11 to be symmetrical about the central axis), wherein the helical coil spring rods are positioned to face each other with spiral cut parts passing through the central axis of rotation of the endodontic file arranged therebetween, wherein the stress dispersing part is bendable due to the helical coil spring rods (as material is removed such 

    PNG
    media_image1.png
    363
    776
    media_image1.png
    Greyscale

Pernot fails to teach formed by being spirally cut through the central axis of rotation of the endodontic file in the longitudinal direction of the endodontic file.
As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. The limitation “formed by being spirally cut through the central axis of rotation of the endodontic file in the longitudinal direction of the endodontic file” is construed as product by process and is only construed to be limited by the resultant structure of helical spiral rods that extend along the longitudinal axis as taught above.

Thus, even though Pernot is silent as to the process used to form the plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 show a horizontal through hole) and that it has a central axis (the longitudinal axis), it appears that the product in Pernot would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is an endodontic file with a plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 shows a horizontal through hole between the two sections of 22) and that it has a central axis (the longitudinal axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pernot (US 2013/0260334) in view of Scianamblo (US 2006/0228669).
Regarding claim 10, Pernot discloses the claimed invention substantially as claimed as set forth above including the instruement having a square cross section (par. 7).
Pernot fails to teach wherein a cross section of the tissue removing blade part is configured to have a triangular shape or rectangular shape.
However, Scianamblo discloses an endodontic file in FIGS. 21D-E which has a triangular cross section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pernot, by requiring wherein a cross section of the tissue removing blade part is configured to have a triangular shape, as taught by Scianamblo, for the purpose of cutting an appropriate shape of the canal.
Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. 
On pages 4-7, applicant argues that the stress dispersing part is bendable at an angle of up to 90 degree due to the helical coil springs rods”. However, such is not consistent with the claim terminology as currently presented it is only recited as generally “bendable”. Applicant is encouraged to add the 90 degree angle to the claims.
On page 5, applicant argues that Pernot is silent to the stress dispersing part. However, as set forth above the stress dispersing part is defined by the closed ends which do not contain open helical cuts therein as described above. As shown in FIG. 11 slot 21 extends between the two closed ends thus meeting the claim limitations under broadest reasonable interpretation. Applicant argues that such is 
On page 5, applicant further argues “Pernot failed to teach or suggest the stress dispersing part that is distinguished from the tissue removing part. This deficiency is not remedied by a reference of record”. However, such are broad limitations and construed as “parts”/portions which under broadest reasonable interpretation do not have specific boundaries as defined under the scope of the currently pending claim outside of having closed ends which the marked up FIG. 11 shows that the tissue removing blade part and opposite end are closed and do not contain helical open cuts.
On page 6, applicant argues that the bendability allows the tool to bend up to 90 degrees to allow the user to not have to open their mouth as wide and perceive excessive resistance applied to the blade and absorb excess stress. None of these functional capabilities are reflected in the claims as currently presented and are therefore not found to be persuasive.
For these reasons applicants arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/18/2022